DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered. 
Response to Amendment
	The Examiner acknowledges the amending of claims 1, 8, 10, 15 and the cancellation of claim 7.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/27/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 
	The Applicant has argued the currently filed amendments differentiate from the art of record.
	The Examiner agrees.
	The Applicant has argued that the subject matter of previous claim 7, now added to claims 1 and 15, is not made obvious by the art of record.
	The Examiner agrees that the totality of the limitations outlined in claims 1 and 15 is not obvious in view of the prior art. Although claim 7 was previously rejected based on a ‘result effective variable’ argument, the Examiner agrees that the particular orientation/arrangement of the nanostructures claimed is not obvious, especially in combination with the remainder of the claimed structural limitations.
Allowable Subject Matter
Claims 1, 3-6, 8-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 15 outline a vertical cavity surface emitting laser (VCSEL) and an optical apparatus including the VCSEL. The claims detail use of a Bragg reflector and a nanostructure reflector to form the basic optical cavity along with a gain layer. The nanostructure reflector is further detailed to include a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828